DETAILED ACTION

The instant application having application No 16/557497 filed on 08/30/2019 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
In claim 28, applicant has claimed “A computer program product”. When applying the broadest reasonable interpretation of the claims they covers a software operation system per. 
Therefore, claim 15 is directed to non-statutory subject matter as computer program, per se.

Examiner Notice
The claims 1-20 it is unclear what “user annotation item/parameter items/parameter item/whereby” refers to. The claims have the conditional limitation “when executed by the at least one processing device” and “when processed”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 101 rejection. The limitation “in response to the receiving the second user input, construct a second static activity data set associated with altering the resource magnitude type activity parameter item of the plurality of first activity parameter items for the first electronic activity; transmit the second static activity data set to the first resource application of the first networked device, wherein the transmission of the second static activity data set is structured to present the altered resource magnitude type activity parameter item to the first user, via a first user interface of the first resource application; alter the first static activity data set based on receiving an alteration validation of the second static activity data set from the first resource application of the first networked device” recited on claim 1, 15 and 18 cannot be found in combination with other limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Zhuang et al. (US 20170346889, Nov.30, 2017) teaches Co-Locating Application Instances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464